PER CURIAM.
The plaintiff appeals from a final judgment entered on a jury verdict in an action which has been the subject of prior appeals in this court and in the Supreme Court of Florida. See Cat ’N Fiddle, Inc. v. Century Insurance Company, Fla.1968, 213 So.2d 701 and Cat ’N Fiddle, Inc. v. Century Insurance Company, Fla.App. 1967, 200 So.2d 208. Our review of the record in the light of the briefs and the argument heard convinces us that the appellant has had a full, complete and fair trial pursuant to the directions of the Supreme Court in the case cited above. Accordingly, the final judgment is affirmed.
Affirmed.